UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4079



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WALTER LEE SADLER,

                                            Defendant - Appellant.



                            No. 03-4243



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WALTER LEE SADLER,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge; Carl Horn, III, Magistrate Judge. (CR-95-134-V)


Submitted:   September 15, 2003            Decided:   March 4, 2004
Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant. Robert
James Conrad, Jr., United States Attorney, Jennifer Marie Hoefling,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            In these consolidated appeals, Walter Lee Sadler appeals

the magistrate judge’s order directing his detention pending a

hearing on the revocation of his supervised release (No. 03-4079),

and the district court’s order revoking his supervised release and

imposing     a   fourteen-month    custodial     sentence     (No.   03-4243).

Sadler’s attorney filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), in which he asserts there are no meritorious

issues for appeal but examines the validity of the district court’s

revocation order nevertheless.            Sadler has not filed a pro se

supplemental brief though notified of his opportunity to do so.

For the following reasons, we dismiss both appeals.

            Sadler’s   appeal     from    the   magistrate    judge’s   order

directing    his   pre-revocation    detention    is   moot    following   his

stipulation to several violations of his supervised release and the

district court’s imposition of a post-revocation sentence.                 See

United States v. O’Shaughnessy, 772 F.2d 112, 113 (5th Cir. 1985)

(citing Murphy v. Hunt, 455 U.S. 478, 481-82 (1982)).                Likewise,

because Sadler has been unconditionally discharged from custody and

because there are no continuing collateral consequences from the

district court’s revocation order and sentence, Sadler’s appeal

from that order is also moot.            See Spencer v. Kemna, 523 U.S. 1,

10 (1998).




                                    - 3 -
           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. We therefore dismiss Sadler’s appeals as moot. This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.   If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   DISMISSED




                                    - 4 -